Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84 because, e.g., in FIG. 1, the same reference character “4” is used to designate different parts.  See 37 CFR 1.84(p)(4).  It appears that one of the reference character “4” should have been changed to “91” as seen in FIGS. 8 and 11. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test
will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.
112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit and/or motion sensing unit in claims 2 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 208630783U published on March 22, 2019, i.e., before the effective filing date (EFD) of September 16, 2020 of this application) in view of Nishino et al. (US 20190300118 published on October 3, 2019).
At the outset, Wu (CN 208630783U) has a family member US 20190315436 (Pub.’436) published on October 17, 2019.  In the following rejection, the Examiner cites paragraphs (¶) in Pub.’436 as convenient translation (MPEP § 901.05(II)). 
Wu teaches a bicycle head (FIGS. 1-16) configured to be mounted on a bicycle frame, comprising:
a vertical tube (92, FIG. 1; 92e; FIG. 11; 92h, FIG. 16; ¶ 92 et seq.);
a stem (93, 93e, 93h) wherein one end of the stem (93, 93e, 93h) is mounted on the vertical tube (92, 92e, 92h);
a handlebar (91, 91e, 91h) fixed to another end of the stem (93, 93e, 93h);
a first brake lever assembly (1, FIG. 1; 1b, FIG. 5; 1c, FIG. 7; etc.) mounted on the handlebar (91, 91e, 91h), wherein the first brake lever assembly comprises a main body (110, 110e, 110h, ¶ 39 et seq.), a brake assembly (130, 130e, 130h,  ¶ 28 et seq.), a shift switch (371, 372, 3715, 3725, FIGS. 4, 15; ¶ 29 et seq.), and the shift switch (371, 372, 3715, 3725, FIGS. 4 and 15) is disposed on the brake assembly (130, 130e, 130h); and
a shift control box/fixing assembly (320, FIG. 1-2; 320c, FIG. 7; etc.) comprising a battery (340, 340d, etc., ¶ 33 et seq.) and being disposed on one of the vertical tube (FIG. 11), the stem (FIG. 11), and the handlebar (FIG. 2), and electrically connected to the battery (340, FIG. 2, 340d, FIG. 10, etc., ¶ 33 et seq.) and the shift switch.  Ibid. ¶¶ 5, 36 and 50, and claims 1-18.
In summary, Wu teaches the invention substantially as claimed.  However, Wu’s battery is disposed inside the shift control box instead of on the main body.
Nishino teaches the battery (68A, FIGS. 5, 7, 9-10) disposed on the main body (11, FIGS. 5, 7, 9-10), in order to provide electric power to a shift switch (46, FIGS. 5 and 9, ¶¶ 24, 83-84, 101 et seq.).  As noted, the arrangement of the battery on the main body is well known.  See MPEP § 2144.03 and, e.g., battery 166 in battery holder 70 in FIGS. 4-5 and 19 of Miki et al. (US 7,760,078); and battery 37B in battery holder 36B in FIGS. 1 and 4-5 of Komatsu et al. (US 20170305395).
It would have been obvious to the PHOSITA before the EFD of the application to rearrange the position of Wu’s battery from being inside the shift control box to being on the main body as taught or suggested by Nishino since shifting the position of Wu’s battery would not have modified the operation of Wu’s device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).   Put differently, the rearrangement of Wu’s battery would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nishino as applied to claim 1 above and further in view of Blandin et al. (CN 103221698A).
Wu teaches a mount component (321e, 322e, FIG. 12), wherein the mount component comprises a sleeve portion (322e) and an accommodation portion (321e), the accommodation portion (321e) is disposed on the sleeve portion (322e), the sleeve portion (322e) is sleeved on the vertical tube (92e), and the shift control box is mounted on the accommodation portion.
Wu and Nishino teach the invention substantially as claimed.  However, Wu and Nishino do not teach the accommodation portion being pivotably disposed on the sleeve portion.
Blandin teaches the accommodation portion (4a, FIG. 3) being pivotably disposed on the sleeve portion (2, FIGS. 2-3) in order to rotate the accommodation portion (4a) about the axis of the sleeve portion (2).  Translation ¶¶ 52-64, claims 1-15.
It would have been obvious to the PHOSITA before the EFD of the application to make Wu’s accommodation portion being pivotably disposed on the sleeve portion in Wu’s bicycle head modified by Nishino since it would provide the rotation of the accommodation portion about the axis of the sleeve portion as taught or suggested by Blandin.  KSR.
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nishino and Blandin as applied to claim 11 above, and further in view of Onogi (US 20130098959).
Wu teaches the accommodation portion (321c, FIG. 8; 921f, FIG. 14) having an insertion space (3210c) and a slot (3210c),  the shift control box being mounted to the slot (¶ 45 et seq.). 
Wu, Nishino and Blandin teach the invention substantially as claimed.  However, Wu, Nishino and Blandin do not teach two guide ribs located in the insertion space and opposite to each other, the shift control box having two guide grooves opposite to each other, and the two guide ribs being mounted into the two guide grooves.
Onogi teaches two guide grooves (42a, FIG. 5, ¶ 32 et seq.) located in the insertion space and opposite to each other, the shift control box (32) having two guide ribs (32a) opposite to each other, and the two guide ribs (42a) being mounted into the two guide grooves (32a).  More importantly, Onogi explicitly teaches in ¶ 32:
In the first embodiment, the accessory attachment portion 42 has a pair of accessory mounting rails 42a that engage a pair of mating rails 32a of the bicycle accessory 32. Preferably, the accessory mounting rails 42a of the accessory attachment portion 42 and the mating rails 32a of the bicycle accessory 32 mate together with a snap-fit. However, it will be apparent from this disclosure that the accessory attachment portion 42 can have a variety of configurations for mounting the bicycle accessory 32. For example, the accessory attachment portion 42 can be merely provided with openings for using plastic ties to secure the bicycle accessory 32 to the attachment portion 42. Alternatively, the attachment portion 42 can be provided with several different attachment arrangements to be compatible with various manufacturers' devices. Thus, the precise configuration of the accessory attachment portion 42 will not be discussed or illustrated in detail herein.  (Emphases added)

As seen in the quotation above, Onogi broadly suggests the reversal of parts, i.e., two guide ribs located in the insertion space and opposite to each other, the shift control box having two guide grooves opposite to each other, and the two guide ribs being mounted into the two guide grooves since the reversal of parts is one of Onogi’s variety of configurations or several different arrangement for mounting the bicycle accessory/shift control box. See also In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) cited in MPEP § 2144.04.
It would have been obvious to the PHOSITA before the EFD of the application to form two guide ribs in Wu’s insertion space and opposite to each other, Wu’s shift control box having two guide grooves opposite to each other, and the two guide ribs being mounted into the two guide grooves since it would mount Wu’s shift control box to Wu’s bicycle modified by Nishino and Blandin as taught or suggested by Onogi.  KSR. 
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Howell et al. (US 20190185109).
Howell teaches a bicycle shift control box (98, ¶ 57 et seq.) comprising:
a casing (120, FIG. 9, ¶ 60);
a circuit board (208, FIGS. 9, 14-15, 19, ¶ 78) disposed in the casing (120); and four electrical connectors (132, 128, FIG. 2, 4, 12, 14 ¶ 89) disposed on the circuit board (208, FIGS. 19-25), wherein each of the four electrical connectors (132, 128) comprises at least one power port (e.g., “+” ports 128, FIG. 3, ¶¶ 63-65 and 109) and at least one signal port (e.g., “-” ports 128, FIG. 3, ¶¶ 63-65 and 109) is spaced apart from each other (FIG. 5).
Howell teaches the invention substantially as claimed.  However, Howell teaches four electrical connectors (132, 128) instead of two electrical connectors.  
As noted, Howell teaches or suggests in ¶ 63:
As shown in FIGS. 2 and 3, the control device 98 includes four ports 128; one or more components may be connected to the two "+" ports 128, and one or more components may be connected to the two "-" ports 128. In other embodiments, the control device 98 includes more or fewer ports 128, more or fewer "+" ports 128, and/or more or fewer "-" ports 128. Each grouping of ports 128, the "+" ports 128 and the "-" ports 128, may be grouped logically in, for example, firmware.   (Emphases added)
 
It would have been obvious to the PHOSITA before the EFD of the application to include fewer connectors/ports such as two connectors/ports in the control device of Howell as explicitly taught or suggested by Howell.  KSR.
7.	Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Marangon et al. (US 20190367131).
Claim 13
Howell teaches a bicycle shift control box (98, ¶ 57 et seq.), comprising:
a casing (120, FIG. 9, ¶ 60);
a circuit board (208, e.g., FIGS. 14-15, 19, ¶ 78) disposed in the casing (120), wherein the circuit board (208) has a control unit (286, FIG. 19, ¶ 109), an antenna unit (232a, 232b, FIG. 19, ¶ 103), and a wireless transmission unit (288, FIG. 19, ¶ 109); and at least one electrical connector (132, 128, FIGS. 2, 4, 12, 14, ¶ 89) disposed on the circuit board (208), wherein the at least one electrical connector (132, 128) and one of the control unit (286), the antenna unit (232a, 232b), and the wireless transmission unit (288) are respectively located at two opposite surfaces of the circuit board (208) as seen in FIG. 19.
Howell teaches the invention substantially as claimed. However, Howell teaches the antenna unit instead of motion sensing unit.  
Marangon teaches the motion sensing unit, i.e., sensor (14, FIGS. 6 and 17-23; 14-1, FIG. 9; ¶ 105 et seq.) in the bicycle shift control box (12) in order to detect the motion of a target such as an upward gear shifting command of a derailleur (e.g., ¶¶ 22-32, claims 1-20).  
It would have been obvious to the PHOSITA before the EFD of the application to substitute teaches Howell’s antenna unit by Marangon’s motion sensing unit since it would detect the motion of the target such as the upward gear shifting command of the derailleur of Howell’s bicycle as taught or suggested by Marangon.  KSR.  
Claim 14
Howell’s at least one electrical connector (132, 128) comprises two electrical connectors (132, 128, see “more or fewer” in ¶ 63), and the two electrical connectors (132, 128) are respectively located at two opposite sides of the same surface of the circuit board (208) as shown in, e.g., FIG. 16.
Claim 17
See Howell’s teachings in claim 18 above.
8.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Marangon as applied to claim 13 above, and further in view of Bierwerth et al. (US 20190382074).
	Claim 15
Howell’s at least one electrical connector comprises two electrical connectors (128, 132, and see “more or fewer” in ¶ 63).
Howell and Marangon teach the invention substantially as claimed.  However, Howell and Marangon do not teach the two electrical connectors being respectively located at two opposite surfaces of the circuit board and located at the same end of the circuit board.
Bierwerth teaches two electrical connectors (i.e., a first connector 448 and a second connector not shown at the end of power line 452 in FIG. 21, ¶ 124) being respectively located at two opposite surfaces of the circuit board (444) and located at the same end of the circuit board (444, FIG. 21) in order to form an integrated bicycle control device that has a handlebar portion (id. abstract).
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Howell’s two electrical connectors such that they are located at two opposite surfaces of the circuit board and located at the same end of the circuit board since it would form an integrated bicycle control device with handlebar portion in Howell’s bicycle modified by Marangon as taught or suggested by Bierwerth.  
Claim 16
Howell’s at least one electrical connector comprises three electrical connectors (128, 132, see “more or fewer” in ¶ 63), and the two electrical connectors (132, 128) of the three connectors are respectively located at two opposite sides of the same surface of the circuit board (208) as shown in, e.g., FIG. 16.
Howell and Marangon teach the invention substantially as claimed.  However, Howell and Marangon do not teach the two electrical connectors being respectively located at two opposite surfaces of the circuit board and located at the same end of the circuit board.
Bierwerth teaches two electrical connectors (first connector 448 and second connector not shown at the end of power line 452 in FIG. 21, ¶ 124) being respectively located at two opposite surfaces of the circuit board (444) and located at the same end of the circuit board (444, FIG. 21) in order to form an integrated bicycle control device that has a handlebar portion (id. abstract).
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Howell’s two electrical connectors such that they are located at two opposite surfaces of the circuit board and located at the same end of the circuit board since it would form an integrated bicycle control device with handlebar portion in Howell’s bicycle bar modified by Marangon as taught or suggested by Bierwerth.  
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nishino as applied to claim 1 above, and further in view of Howell.
Wu’s shift control box (320, FIGS. 1-2; 320c, FIG. 7; etc.) comprises a casing (323, FIG. 2, ¶ 31), a circuit board (330, FIG. 2, ¶¶ 29-34), and two electrical connectors (for two wires 360 in FIG. 1), the circuit board (330) is disposed in the casing (323), the two electrical connectors are disposed on the circuit board (330).
Wu and Nishino teach the invention substantially as claimed.  However, Wu and Nishino do not teach each of the two electrical connectors comprising at least one power port and at least one signal port spaced apart from each other, the battery and the shift switch are electrically connected to the at least one power port and the at least one signal port of one of the two electrical connectors. 
Howell teaches each of the two electrical connectors (132, 128, and see “more or fewer” in ¶ 63) comprising at least one power port (e.g., “+” ports 128) and at least one signal port (e.g., “-” ports 128, ¶ 109) spaced apart from each other (FIG. 18), the battery (214, FIGS. 13, 15) and the shift switch (shift buttons, ¶ 64 et seq.) are electrically connected to the at least one power port and the at least one signal port of one of the two electrical connectors (132, 128) in order to shift the derailleurs (¶¶ 63-65) of a bicycle (150, FIG. 1).
It would have been obvious to the PHOSITA before the EFD of the application to make each of Wu’s two electrical connectors comprising at least one power port and at least one signal port spaced apart from each other, Wu’s battery and Wu’s shift switch being electrically connected to the at least one power port and the at least one signal port of one of the two electrical connectors in order to shift Wu’s derailleurs in Wu’s bicycle modified by Nishino as taught or suggested by Howell.
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nishino as applied to claim 1 above, and further in view of Bierwerth.
Wu teaches a cable (360, 360b, etc., FIGS. 1, 6), wherein Wu’s shift control box comprises a casing (323, FIG. 2), a circuit board (330), and at least one electrical connector (unnumbered at an end of the cable 360b as seen in FIG. 6, see Appendix), the circuit board (330) being disposed in the casing (323, FIG. 2).
Wu and Nishino teach the invention substantially as claimed.  However, Wu and Nishino do not teach at least one extension component being disposed on the circuit board and electrically connected to the at least one electrical connector, and the battery and the shift switch being electrically connected to the at least one extension component via the cable.
Bierwerth teaches at least one extension component (210, FIG. 7) being disposed on the circuit board (176, FIGS. 6-7, ¶ 86) and electrically connected to the at least one electrical connector (212), and the battery (236, FIG. 6, ¶ 91) and the shift switch (136, FIGS. 3, 19, ¶ 122) being electrically connected to the at least one extension component (210) via the cable (C, R; FIGS. 3, 19; ¶ 72 et seq.) for actuating the derailleurs (74, 76, FIG. 1, ¶ 80) of the bicycle (50).
It would have been obvious to the PHOSITA before the EFD of the application to dispose at least one extension component on Wu’s circuit board and electrically connect the extension component to Wu’s at least one electrical connector, and electrically connect Wu’s battery and shift switch to the at least one extension component via the cable since it would actuate the derailleurs of Wu’s bicycle modified by Nishino as taught or suggested by Bierwerth.
Indication of Allowable Subject Matter
Claims 2-5 and 8-10 are objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hsieh (US 20200354010) teaches a control box (20a, FIG. 2) comprising a casing (21a), a printed circuit board (22a), an antenna (23a), and a battery (24a).  Ibid. ¶ 33 et seq. and claims 1-23.  In addition, Eguchi (US 20180084640) teaches a control or display box (41) comprising a switch (41a, 41b).  Ibid. ¶ 49 et seq.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM EST – 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656